DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vaananen (US 2016/0371764), hereinafter referred to as Vaananen, in view of Yoo (US 2018/0011674), hereinafter referred to as Yoo, in view of Agboatwalla (US 2018/0059881), hereinafter referred to as Agboatwalla.

7.	Regarding claim 1, Vaananen discloses: A display device, comprising: a display (fig. 2, paragraph 68); a communicator including a communication circuit; a processor; and a memory, wherein the memory stores instructions for causing the processor to:  based on receiving an input to the display device requesting information related to a refrigerator, control the communicator to transmit to the refrigerator a request requesting transmission of an image of contents of the refrigerator obtained using a camera of the refrigerator (fig. 2-3, paragraphs 80, 83, and 86 wherein user input cause cameras in refrigerator to capture image data of content inside of the refrigerator, in order to send image data to network server); 
control the communicator to receive at least one image from the refrigerator based on the request (fig. 2-3, paragraphs 83 and 86 wherein image data of food items stored on each shelf of refrigerator is captured); 
obtain first text information related to a name of a food ingredient based on recognizing the food ingredient in the at least one image (fig. 2-3, paragraph 92 wherein system recognizes smoked salmon pizza, and searches the internet for the salmon ingredient detected sending data to network server); 
control the communicator to transmit the first text information to the server (fig. 2-3, paragraph 92 wherein system recognizes smoked salmon pizza, and searches the internet for the salmon ingredient detected sending data to network server); 
and control the communicator to receive broadcast content on cooking obtained by the server (fig. 2-3, paragraph 90 wherein user terminal device receives recipes related to refrigerator images).
However Vaananen is silent in regards to disclosing wherein the broadcast content on cooking is obtained by the server by identifying from media content pre-stored in the server, image frames for which second text information related to cooking information, recognized from text included in the image frames, corresponding to the first text information and obtaining, as the broadcast content on cooking, media content from the pre-stored media content corresponding to the identified image frames.
Yoo discloses wherein the broadcast content on cooking is obtained by the server by identifying from media content pre-stored in the server, image frames for which second text information related to cooking information, recognized from text included in the image frames, corresponding to the first text information and obtaining, as the broadcast content on cooking, media content from the pre-stored media content corresponding to the identified image frames (fig. 1 and 6, paragraphs 65 and 83 wherein recipe broadcast related to captured image is sent as output to mobile device).  Yoo (paragraph 245) provides motivation to combine the references wherein images received from external device (refrigerator) is used by the system to generate data related to the food identified in captured image.  All of the elements are known.  Combining the references would yield the instant claims wherein mobile device receives image of content in refrigerator to display in a first area of the device, which causes system to generate data relating to the captured image to be displayed in a second area of the mobile device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Vaananen and Yoo are silent in regards to disclosing    
control the display to display the broadcast content on cooking in a first display area of the display and display an image of inside the refrigerator in a second display area of the display by distinguishing the food ingredient from other food ingredients inside the refrigerator.
	Agboatwalla discloses control the display to display the broadcast content on cooking in a first display area of the display (fig. 13-14, paragraphs 80-81 wherein the smart refrigerator is capable of presenting the recipe step by step and tracking the currently displayed step by highlighting the current step),  and display an image of inside the refrigerator in a second display area of the display by distinguishing the food ingredient from other food ingredients inside the refrigerator (fig. 15-16, paragraphs 82-85 wherein system allows for a bounding object that isolates an image in the refrigerator, shown here as a cake).  Agboatwalla (paragraph 80) provide motivation to combine the references wherein a recipe application displayed in response to the selection of a recipe widget on a screen of a refrigerator storage system is shown.  All of the elements are known.  Combining the references would yield the instant claims wherein user of smart refrigerator can be presented with a recipe on a smart display as well as be presented with highlighted contents present in the refrigerator.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

8.	Regarding claim 2, Yoo discloses: The display device of claim 1, wherein the first text information comprises: first text related to the name of the food ingredient in the at least one image (fig. 6D, paragraphs 234 and 245 wherein system recognizes food in captured image in first area of display of mobile device and provides recipe related to the food identified in second area of display of mobile device);
and wherein the second text information related to the cooking information comprises:  second text recognized from the image frames of the pre-stored media content (fig. 6D, paragraphs 234 and 245 wherein system recognizes food in captured image in first area of display of mobile device and provides recipe related to the food identified in second area of display of mobile device).

9.	Regarding claim 3, Yoo discloses: The display device according to claim 1, wherein the cooking information comprises a recipe (fig. 6D, paragraphs 234 and 245 wherein system recognizes food in captured image in first area of display of mobile device and provides recipe related to the food identified in second area of display of mobile device).

10.	Regarding claim 4, Yoo discloses: The display device of claim 1, wherein the broadcast content on cooking comprises:  the image frames of the pre-stored media content for which the second text information corresponds to the first text information (fig. 6D, paragraphs 83, 155 and 234 wherein mobile device displays food image in first area of display, while displaying recipe for food in second area of display).

11.	Regarding claim 5, Yoo discloses: The display device of claim 1, wherein the broadcast content on cooking comprises:  a video clip image comprising the frames of the pre-stored media content for which the second text information corresponds to the first text information (fig. 6D, paragraphs 234 and 245 wherein system recognizes food in captured image in first area of display of mobile device and provides recipe related to the food identified in second area of display of mobile device).

12.	Regarding claim 6, Yoo discloses: The display device of claim 1, wherein the instructions further cause the processor to:  based on an input for selecting the broadcast content on cooking to be displayed on the display being received, playback the selected broadcast content (fig. 5-6, paragraph 45 and 48 wherein system receives user input via touch screen).

13.	Regarding claim 7, Vaananen discloses: The display device of claim 6, wherein the instructions further cause the processor to: identify a food ingredient requiring purchase using the selected broadcast content and the first text information (fog/ 2-3, paragraph 34 and 102 wherein deficient food items are identified in order to update shopping list for future purchases).

14.	Regarding claim 8, Vaananen discloses: The display device of claim 7, wherein the instructions further cause the processor to: display the food ingredient requiring purchase on a user interface for guiding purchase of the food ingredient (fig. 2-3, paragraphs 34 and 102 wherein deficient food items are identified in order to update shopping list for future purchase).

15.	Regarding claim 9, Vaananen discloses a refrigerator comprising:  a camera (fig. 2-3, paragraph 10); a processor; and a memory, wherein the memory stores instructions for causing the processor to: based on receiving a request requesting information related to the refrigerator, obtain at least one image of contents of the refrigerator using the camera (fig. 2-3, paragraphs 80, 83, and 86 wherein user input cause cameras in refrigerator to capture image data of content inside of the refrigerator, in order to send image data to network server); 
obtain first text information related to a food ingredient based on recognizing the food ingredient in the at least one image (fig. 2-3, paragraphs 34 and 102 wherein system recognizes ingredients of captured refrigerator image); 
and transmit the first text information to a server (fig. 2-3, paragraph 92 wherein system sends server captured refrigerator images).
However Vaananen is silent in regards to disclosing receive broadcast content on cooking obtained by the server; and transmit the broadcast content on cooking and an image including the food ingredient to an external device, wherein the broadcast content on cooking is obtained by the server by identifying from media content pre-stored in the server, image frames for which second text information related to cooking information, recognized from text included in the image frames, corresponds to the first text information and obtaining, as the broadcast content on cooking, media content from the pre-stored media content corresponding to the identified image frames.
Yoo discloses receive broadcast content on cooking obtained by the server (fig. 6D, paragraphs 83, 155 and 234 wherein mobile device displays food image in first area of display, while displaying recipe for food in second area of display); 
and transmit the broadcast content on cooking and an image including the food ingredient to an external device, wherein the broadcast content on cooking is obtained by the server by identifying from media content pre-stored in the server, image frames for which second text information related to cooking information, recognized from text included in the image frames, corresponds to the first text information and obtaining, as the broadcast content on cooking, media content from the pre-stored media content corresponding to the identified image frames (fig. 1 and 6, paragraphs 65 and 83 wherein recipe broadcast related to captured image is sent as output to mobile device).  Yoo (paragraph 245) provides motivation to combine the references wherein images received from external device (refrigerator) is used by the system to generate data related to the food identified in captured image.  All of the elements are known.  Combining the references would yield the instant claims wherein mobile device receives image of content in refrigerator to display in a first area of the device, which causes system to generate data relating to the captured image to be displayed in a second area of the mobile device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

16.	Regarding claim 10, Vaananen discloses: A server, comprising: a communicator including a communication circuit; a processor; and a memory, wherein the memory stores instructions for causing the processor to:  based on receiving an input via the communicator requesting information related to the refrigerator being received, control the communicator to transmit a request requesting transmission of an image of contents of the refrigerator obtained using a camera of the refrigerator (fig. 2-3, paragraphs 80, 83, and 86 wherein user input cause cameras in refrigerator to capture image data of content inside of the refrigerator, in order to send image data to network server); 
in response to the request, control the communicator to receive at least one image from the refrigerator (fig. 2-3, paragraph 83 and 86 wherein image data of food items stored on each shelf of refrigerator is captured); 
and obtain first text information related to a name of a food ingredient based on recognizing the food ingredient in the at least one image (fig. 2-3, paragraph 92 wherein system sends server captured refrigerator images).
However Vaananen is silent in regards to disclosing obtain broadcast content on cooking by identifying from media content pre- stored in the server, image frames for which second text information related to cooking information, recognized from text included in the image frames, corresponds to the first text information and obtaining, as the broadcast content on cooking, media content from the pre-stored media content corresponding to the identified image frames; and control the communicator to transmit the broadcast content on cooking and an image including the food ingredient to an external device.
Yoo discloses obtain broadcast content on cooking by identifying from media content pre- stored in the server, image frames for which second text information related to cooking information, recognized from text included in the image frames, corresponds to the first text information and obtaining, as the broadcast content on cooking, media content from the pre-stored media content corresponding to the identified image frames (fig. 6D, paragraphs 83, 155 and 234 wherein mobile device displays food image in first area of display, while displaying recipe for food in second area of display);; 
and control the communicator to transmit the broadcast content on cooking and an image including the food ingredient to an external device (fig. 1 and 6, paragraphs 65 and 83 wherein recipe broadcast related to captured image is sent as output to mobile device).  Yoo (paragraph 245) provides motivation to combine the references wherein images received from external device (refrigerator) is used by the system to generate data related to the food identified in captured image.  All of the elements are known.  Combining the references would yield the instant claims wherein mobile device receives image of content in refrigerator to display in a first area of the device, which causes system to generate data relating to the captured image to be displayed in a second area of the mobile device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

17.	Regarding claim 11, Vaananen discloses: A control method of display device, the method comprising: based on receiving an input to the display device requesting information related to a refrigerator, transmitting to the refrigerator a request requesting transmission of an image of contents of the refrigerator obtained using a camera of the refrigerator (fig. 2-3, paragraphs 80, 83, and 86 wherein user input cause cameras in refrigerator to capture image data of content inside of the refrigerator, in order to send image data to network server); 
receiving at least one image from the refrigerator based on the request (fig. 2-3, paragraphs 83 and 86 wherein image data of food items stored on each shelf of refrigerator is captured); 
obtaining first text information related to a name of a food ingredient based on recognizing the food ingredient in the at least one image (fig. 2-3, paragraph 92 wherein system recognizes smoked salmon pizza, and searches the internet for the salmon ingredient detected sending data to network server); 
transmitting the first text information to a serve r(fig. 2-3, paragraph 92 wherein system recognizes smoked salmon pizza, and searches the internet for the salmon ingredient detected sending data to network server);
and receiving broadcast content on cooking obtained by the server (fig. 2-3, paragraph 90 wherein user terminal device receives recipes related to refrigerator images).
However Vaananen is silent in regards to disclosing wherein the broadcast content on cooking is obtained by the server by identifying, from media content pre-stored in the server, image frames for which second text information related to cooking information, recognized from text included in the image frames, corresponds to the first text information and obtaining, as the broadcast content on cooking, media content from the pre-stored media content corresponding to the identified images frames.
Yoo discloses wherein the broadcast content on cooking is obtained by the server by identifying, from media content pre-stored in the server, image frames for which second text information related to cooking information, recognized from text included in the image frames, corresponds to the first text information and obtaining, as the broadcast content on cooking, media content from the pre-stored media content corresponding to the identified images frames (fig. 1 and 6, paragraphs 65 and 83 wherein recipe broadcast related to captured image is sent as output to mobile device).  Yoo (paragraph 245) provides motivation to combine the references wherein images received from external device (refrigerator) is used by the system to generate data related to the food identified in captured image.  All of the elements are known.  Combining the references would yield the instant claims wherein mobile device receives image of content in refrigerator to display in a first area of the device, which causes system to generate data relating to the captured image to be displayed in a second area of the mobile device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Vaananen and Yoo are silent in regards to disclosing displaying the broadcast content on cooking in a first display area of the display device and displaying an image of inside the refrigerator in second display area of the display device by distinguishing the food ingredient from other food ingredients inside the refrigerator.
Agboatwalla discloses displaying the broadcast content on cooking in a first display area of the display device (fig. 13-14, paragraphs 80-81 wherein the smart refrigerator is capable of presenting the recipe step by step and tracking the currently displayed step by highlighting the current step), and displaying an image of inside the refrigerator in second display area of the display device by distinguishing the food ingredient from other food ingredients inside the refrigerator (fig. 15-16, paragraphs 82-85 wherein system allows for a bounding object that isolates an image in the refrigerator, shown here as a cake).  Agboatwalla (paragraph 80) provide motivation to combine the references wherein a recipe application displayed in response to the selection of a recipe widget on a screen of a refrigerator storage system is shown.  All of the elements are known.  Combining the references would yield the instant claims wherein user of smart refrigerator can be presented with a recipe on a smart display as well as be presented with highlighted contents present in the refrigerator.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

18.	Regarding claim 12, Yoo discloses: The control method of claim 11, wherein the first text information comprises:  first text related to the name of the food ingredient in the at least one image (fig. 6D, paragraphs 234 and 245 wherein system recognizes food in captured image in first area of display of mobile device and provides recipe related to the food identified in second area of display of mobile device), 
and wherein the second text information related to the cooking information comprises:  second text recognized from the image frames of the pre- stored media content (fig. 6D, paragraphs 234 and 245 wherein system recognizes food in captured image in first area of display of mobile device and provides recipe related to the food identified in second area of display of mobile device).

19.	Regarding claim 13, Yoo discloses: The control method of claim 11, wherein the broadcast content on cooking comprises:   the image frames of the pre-stored media content for which the second text information corresponds to the first text information (fig. 6D, paragraphs 83, 155 and 234 wherein mobile device displays food image in first area of display, while displaying recipe for food in second area of display)

20.	Regarding claim 14, Yoo discloses: The control method of claim 11, wherein the broadcast content on cooking comprises: a video clip comprising the image frames of the pre-stored media content for which the second text information corresponds to the first text information (fig. 6D, paragraphs 234 and 245 wherein system recognizes food in captured image in first area of display of mobile device and provides recipe related to the food identified in second area of display of mobile device).

21.	Regarding claim 15, Yoo discloses: The control method of claim 11, further comprising: based on an input for selecting the displayed broadcast content on cooking, playing back the selected broadcast content on cooking (fig. 5-6, paragraph 45 and 48 wherein system receives user input via touch screen).

Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  pplicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424